Citation Nr: 0945534	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  06-08 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for low back strain with 
degenerative disc disease currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1953 to April 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Following a review of the Veteran's claims file, the Board 
finds that further development is required prior to the 
adjudication of the Veteran's claims.

The record shows that the Veteran was first granted service 
connection for his low back strain with lumbar degenerative 
disc disease with an evaluation of 10 percent disabling in 
March 1998.  Thereafter, in September 2002, the Veteran 
claimed that his back disability had increased in severity 
and in January 2003, the Veteran's disability rating was 
increased from 10 percent to 20 percent disabling based on a 
finding of an increased limitation of motion.  In August 
2004, the Veteran claimed that his disability had again 
increased in severity.  A February 2005 rating decision 
continued the Veteran's 20 percent disability evaluation 
based on findings from the Veteran's most recent VA 
examination which showed that the Veteran's low back strain 
was manifested by forward flexion greater than 30 degrees but 
less than 60 degrees.

The Board notes that the Veteran was last afforded a VA 
examination of the spine in December 2004.  The VA examiner 
provided an assessment of vertebral body fracture of the L1 
vertebra which was noted as chronic and stable.  The examiner 
additionally provided an assessment of degenerative disc 
disease in the L4-5 and L5-S1 vertebrae.  The Board notes 
that after this examination, the Veteran, through his 
representative, stated in a November 2009 informal hearing 
that his chronic back pain has increased in severity.

Given the Veteran's contentions that his back disorder has 
increased in severity and the amount of time since the 
Veteran's last VA examination, the Veteran should be afforded 
a new VA examination for the purpose of determining the 
current severity of the Veteran's back disorder.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159. See also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to 
provide the Veteran with a thorough and contemporaneous 
medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994) (an examination too remote for rating purposes 
cannot be considered contemporaneous).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the Veteran for back strain 
since August 2003.  After the Veteran has 
signed the appropriate releases, those 
records should be obtained and those 
records not already associated with the 
claims file should be associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If records identified by the Veteran 
cannot be obtained, a notation to that 
effect should be inserted in the file.  
The Veteran and his representative are to 
be notified of unsuccessful efforts in 
this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2.  Then, the Veteran should be afforded 
an examination by an examiner with 
appropriate expertise to determine the 
current degree of severity of her 
service-connected lumbosacral strain.  
The claims folders must be made available 
to and reviewed by the examiner, and any 
indicated studies should be performed.

The examiner should describe all 
symptomatology and functional 
impairment due to the Veteran's 
lumbosacral sprain.  Any indicated 
studies, including X-ray studies and 
range of motion testing in degrees, 
should be performed.

The examiner should note the exact 
measurements for forward flexion, 
extension, lateral flexion, and lateral 
rotation and specifically identify any 
excursion of motion accompanied by 
pain.  The examiner should identify any 
objective evidence of pain and provide 
an assessment of the degree of severity 
of any pain.

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due 
to incoordination, weakened movement 
and excess fatigability should be 
assessed in terms of additional degrees 
of limitation of motion.  If this is 
not feasible, the examiner should so 
state.

The examiner also should express an 
opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during 
flare-ups (if the Veteran describes 
flare-ups), and, if feasible, express 
this in terms of additional degrees of 
limitation of motion on repeated use or 
during flare- ups.  If this is not 
feasible, the examiner should so state.

The examiner also should assess the 
frequency and duration of any episodes of 
intervertebral disc syndrome, and in 
particular the examiner should assess the 
frequency and duration of any episodes of 
acute signs and symptoms of 
intervertebral disc syndrome that require 
bed rest prescribed by a physician and 
treatment by a physician.  

The rationale for all opinions expressed 
must be provided.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

4.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



